Title: To George Washington from Frederick Augustus Conrad Muhlenberg, 28 August 1782
From: Muhlenberg, Frederick Augustus Conrad
To: Washington, George


                  Sir,
                     
                     State of Pensilvania In general Assembly Aug 28th 1782
                  
                  It is with infinite Sorrow and Regret, that the Assembly of Pennsylvania find themselves under the necessity of calling your Attention to the Alarming Distresses of this State.
                  The different Tribes of Indians, assisted by British Mercenaries, have fallen on our extensive Frontiers, with their usual fury and inhumanity, to enter into a detail of Facts would only give your Excellency pain, without adding to our Relief.  Such however is our Distress, and such the Effect of their concerted Attacks, that one part of our Frontiers cannot succour another; and indeed the very Existence of the Frontier Counties, now depends not on a momintary expulsion of the enemy, but the Destruction of the Indian Towns adjacent to them.
                  In former Campaigns, the Indian Force appears to have been employed chiefly by way of diversion, or as a revulsion, to draw off part of the American Troops, to the Frontiers of a State, while the grand Attempt was against the Capital or some interior part; it now seems to be the principal means employed by our Enemies, to distress the States; and unhappily for us, our Situation exposes Us to an uncommon share of it, while several States are entirely exempted.  We beg leave further to observe, that the Resources of this State, are almost entirely engaged for the Supplies of the current year, as granted to Congress. Further or other Taxes We cannot lay on our Constituents, with the least prospect of their being paid.
                  Something must however be done, to repel the Enemy or they will soon penetrate to the Heart of the State.
                  The Bearers will lay before your Excellency some Estimates of the extraordinary expences of two expeditions, which are proposed to be carried into the Indian Country; one up the Susquehannah against the Jenessee Towns, and the other from Fort-Pitt.  We are happy to find, that no very great expence will be incurred, and this House are ready to give every Assistance in their power.
                  It will give Us infinite satisfaction to learn, that your Excellency’s Arrangements will permit you to pay Attention to the Distresses of the State, we represent, as we cannot think of putting an end to our Session, without affording Protection, in some manner or other, to our Frontiers.  I have the Honour to be Sir Your Excellencys most obedient & very humble Servant
                  
                     Fredk Augustus Muhlenberg Speaker
                     
                  
               